DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7 and 9-11 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Steier (U.S. Patent Application Publication No. 2015/0177081 A1, cited in IDS submitted June 24, 2020).
Regarding claim 1, Steier discloses a method comprising: positioning a first layer of polymeric material (FIG. 3 of Steier, carrier film #20; [0032] of Steier, carrier film #20 made of polymer), a second layer of polymeric material (FIG. 3 of Steier, spacer #24; [0032] of Steier, spacer #24 made of polymer) and a first patch (FIG. 3 of Steier, insulating overprints #32) so that a first conductive trace forming a portion of a surface of the first layer (FIG. 3 of Steier, conductive track #34) at least partially coincides with a channel having a portion formed in the second layer (FIG. 3 of Steier, conductive track #34 coincides with opening #26 and/or ventilation hole #58 in spacer #24), a portion of the first layer surface is in contact with a portion of a first surface of the second layer (FIG. 3 of Steier, portion of carrier film #20 would be in contact with a portion of spacer #24 in assembled state), the first patch is interposed between the first layer surface and the second layer first surface (FIG. 3 of Steier, electrode #28 or insulating overprints #32 interposed between carrier film #20 and spacer #24; either of electrode #28 or overprints #32 could be considered a patch or a piece of material covering an area of another material), and the first patch spans the channel and covers a portion of the first conductive trace (FIG. 3 of Steier, insulating overprints #32 span opening #26 and ventilation hole #58 and cover portions of conductive tracks #34); and bonding the first layer, the second layer, and the first patch ([0032] of Steier, layers laminated together).
Regarding claim 2, Steier discloses that positioning the first patch comprises positioning the first patch to cover a portion of a first extension of the first conductive trace, wherein the first extension branches away from a path of the channel and passes across the second layer first surface (FIG. 3 of Steier, insulating overprints #32 or electrode #28 cover studs #35 which are extensions of conductive track #35 which branch away from opening #26 and pass across a surface of spacer #24).
Regarding claim 4, Steier discloses the bonding comprises bonding the first layer, the second layer, the first patch, and a third layer (FIG. 3 of Steier, second carrier film #22) to define a first chamber in fluid communication with the channel (FIG. 3, [0032] of Steier, layers laminated together such that opening #26 forms a chamber in fluid communication with ventilation hole #58).
Regarding claim 7, Steier discloses that the positioning comprises positioning the second layer and a third layer (FIG. 3 of Steier, carrier film #22) so that a second conductive trace forming a portion of a surface of the third layer at least partially coincides with the channel (FIG. 3 of Steier, conductive track #36 on surface of carrier film #22 and coincides with opening #26 and ventilation hole #58), and so that a portion of the third layer surface is in contact with a portion of a second surface of the second layer (FIG. 3 of Steier, carrier film #22 in contact with bottom surface of spacer), and the bonding comprises bonding the second and third layers ([0032] of Steier, layers laminated together).
Regarding claim 9, Steier discloses that the positioning comprises positioning the second layer (FIG. 3 of Steier, spacer #24), the third layer (FIG. 3 of Steier, carrier film #22), and a second patch (FIG. 3 of Steier, second electrodes #30) so that the second patch is interposed between the second layer second surface and the third layer surface (FIG. 3 of Steier, second electrodes #30 interposed between spacer #24 and carrier film #22), and so that the second patch spans the channel and covers a portion of the second conductive trace (FIG. 3 of Steier, second electrodes #30 span opening and ventilation hole #58), and the bonding comprises bonding the second layer, the third layer, and the second patch ([0032] of Steier, layers laminated together).
Regarding claim 10, Steier discloses that positioning the second patch comprises positioning the second patch to cover a portion of a second extension of the second conductive trace (FIG. 3 of Steier, second electrodes #30 cover portions of conductive track #36 including studs #35’), wherein the second extension branches away from a path of the channel and passes across the second layer second surface (FIG. 3 of Steier, conductive track #36 including studs #35’ branch away from ventilation hole #58 and opening #26 and contact surfaces of spacer #24).
Regarding claim 11, Steier discloses that the bonding comprises bonding the first layer, the second layer, the third layer, the first patch, and the second patch to define a first chamber in fluid communication with the channel ([0032] of Steier, layers laminated together; FIG. 3 of Steier, ventilation hole #58 which forms a channel is in fluid communication with opening #26 which forms a chamber in the assembled state).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (U.S. Patent Application Publication No. 2006/0248750 A1, cited in IDS submitted June 24, 2020) in view of Munster (U.S. Patent Application Publication No. 2004/0154190 A1, cited in IDS submitted June 24, 2020) and Steier.
Regarding claim 1, Rosenberg discloses a method comprising: positioning a first layer of polymeric material (FIG. 2 of Rosenberg, upper surface of bladder chambers #12, #14, #16 and conduits #27 of bladder system #10; [0030] of Rosenberg, bladder system #10 made of a polymer), a second layer of polymeric material (FIG. 1 of Rosenberg, material forming sidewalls of bladder chambers #12, #14, #16 and conduits #27 of bladder system #10; [0030] of Rosenberg, bladder system #10 made of a polymer).
Rosenberg does not specifically disclose positioning a first patch so that a first conductive trace forming a portion of a surface of the first layer at least partially coincides with a channel having a portion formed in the second layer, a portion of the first layer surface is in contact with a portion of a first surface of the second layer, the first patch is interposed between the first layer surface and the second layer first surface, and the first patch spans the channel and covers a portion of the first conductive trace; and bonding the first layer, the second layer, and the first patch.  Rosenberg, however, discloses disposing one or more electro/magnetic (E/M) field generators proximate to the conduits #27 to generate electric or magnetic fields upon fluid (e.g., electrorheological fluid) flowing within the conduits wherein the E/M field generators may be provided as one or multiple electrodes in the form of parallel plates ([0028] of Rosenberg).  Munster similarly discloses disposing a pair of electrodes on opposite surfaces of a channel connecting chambers of a bladder system to apply an electric current to electro-rheological fluids in the channel (FIG. 2 of Munster, electrodes #17 disposed adjacent sections #16 of bladder with reduced profile between cushioning elements #7, #8; [0012] of Munster, electric field generated by electrodes alters viscosity of electrorheological fluid).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide electrodes on opposite surfaces of the conduits #27 of Rosenberg in order to apply an electric field to electrorheological fluid in the conduit as taught by Munster (FIG. 2, [0012] of Munster).  Munster does not disclose the details of forming the electrodes, conduits and chambers of the bladder.  Steier, however, discloses a method of forming a chamber for an article of footwear having electrodes on facing surfaces thereof (Abstract, FIG. 4 of Steier, cell #18 which includes chamber formed by opening #26 in spacer #24 and electrodes #28, #30 on opposing surfaces of chamber) comprising: positioning a first layer of polymeric material (FIG. 3 of Steier, carrier film #20; [0032] of Steier, carrier film #20 made of polymer), a second layer of polymeric material (FIG. 3 of Steier, spacer #24; [0032] of Steier, spacer #24 made of polymer) and a first patch (FIG. 3 of Steier, electrodes #28) so that a first conductive trace forming a portion of a surface of the first layer (FIG. 3 of Steier, conductive track #34) at least partially coincides with a channel having a portion formed in the second layer (FIG. 3 of Steier, conductive track #34 coincides with opening #26 and/or ventilation hole #58 in spacer #24), a portion of the first layer surface is in contact with a portion of a first surface of the second layer (FIG. 3 of Steier, portion of carrier film #20 would be in contact with a portion of spacer #24 in assembled state), the first patch is interposed between the first layer surface and the second layer first surface (FIG. 3 of Steier, electrodes #28 interposed between carrier film #20 and spacer #24), and the first patch spans the channel and covers a portion of the first conductive trace (FIG. 3 of Steier, electrodes #28 span opening #26 and ventilation hole #58 and cover portions of conductive tracks #34); and bonding the first layer, the second layer, and the first patch ([0032] of Steier, layers laminated together).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to make the bladder system of Rosenberg in view of Munster which includers chambers and conduits using the method of Steier since Steier establishes that such methods were known for producing chambers for articles of footwear.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 2, Steier discloses that positioning the first patch comprises positioning the first patch to cover a portion of a first extension of the first conductive trace, wherein the first extension branches away from a path of the channel and passes across the second layer first surface (FIG. 3 of Steier, electrodes #28 cover studs #35 which are extensions of conductive track #35 which branch away from opening #26 and pass across a surface of spacer #24).
Regarding claim 4, Rosenberg discloses that the bonding comprises bonding the first layer, the second layer, the first patch, and a third layer (FIG. 3 of Steier, carrier film #22) to define a first chamber in fluid communication with the channel (FIG. 2 of Rosenberg, bladder system includes chambers #12, #14, #16 in fluid communication with conduits #27 or channels; forming bladder system using method of Steier would result in bonding the recited layers together as detailed in the rejection of claim 1 above).
Regarding claim 5, Rosenberg discloses filling the bonded first, second, and third layers with electrorheological fluid ([0025] of Rosenberg, electrorheological fluid contained within bladder chambers).
Regarding claim 7, Steier discloses that the positioning comprises positioning the second layer and a third layer (FIG. 3 of Steier, carrier film #22) so that a second conductive trace forming a portion of a surface of the third layer at least partially coincides with the channel (FIG. 3 of Steier, conductive track #36 on surface of carrier film #22 and coincides with opening #26 and ventilation hole #58), and so that a portion of the third layer surface is in contact with a portion of a second surface of the second layer (FIG. 3 of Steier, carrier film #22 in contact with bottom surface of spacer), and the bonding comprises bonding the second and third layers ([0032] of Steier, layers laminated together).
Regarding claim 8, Rosenberg discloses that the bonding comprises bonding the first layer, the second layer, the first patch, and the third layer to define a first chamber in fluid communication with the channel and a second chamber in fluid communication with the channel (FIG. 2 of Rosenberg, bladder system includes chamber #16 in fluid communication with chambers #12, #14 via conduits #27 or channels; forming bladder system using method of Steier would result in bonding the recited layers together as detailed in the rejection of claim 1 above).
Regarding claim 9, Steier discloses that the positioning comprises positioning the second layer (FIG. 3 of Steier, spacer #24), the third layer (FIG. 3 of Steier, carrier film #22), and a second patch (FIG. 3 of Steier, second electrodes #30) so that the second patch is interposed between the second layer second surface and the third layer surface (FIG. 3 of Steier, second electrodes #30 interposed between spacer #24 and carrier film #22), and so that the second patch spans the channel and covers a portion of the second conductive trace (FIG. 3 of Steier, second electrodes #30 span opening and ventilation hole #58), and the bonding comprises bonding the second layer, the third layer, and the second patch ([0032] of Steier, layers laminated together).
Regarding claim 10, Steier discloses that positioning the second patch comprises positioning the second patch to cover a portion of a second extension of the second conductive trace (FIG. 3 of Steier, second electrodes #30 cover portions of conductive track #36 including studs #35’), wherein the second extension branches away from a path of the channel and passes across the second layer second surface (FIG. 3 of Steier, conductive track #36 including studs #35’ branch away from ventilation hole #58 and opening #26 and contact surfaces of spacer #24).
Regarding claim 11, Steier discloses that the bonding comprises bonding the first layer, the second layer, the third layer, the first patch, and the second patch to define a first chamber in fluid communication with the channel ([0032] of Steier, layers laminated together; FIG. 3 of Steier, ventilation hole #58 which forms a channel is in fluid communication with opening #26 which forms a chamber in the assembled state).
Regarding claim 12, Steier discloses that the bonding comprises bonding the first layer, the second layer, the third layer, the first patch, and the second patch to define a first chamber in fluid communication with the channel and second chamber in fluid communication with the channel (FIG. 2 of Rosenberg, bladder system includes chamber #16 in fluid communication with chambers #12, #14 via conduits #27 or channels; forming bladder system using method of Steier would result in bonding the recited layers together as detailed in the rejection of claim 1 above).
Regarding claim 13, Rosenberg discloses filling the bonded first, second, and third layers with electrorheological fluid ([0025] of Rosenberg, electrorheological fluid contained within bladder chambers). 
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Munster and Steier as applied to claims 1 and 9, respectively, above and further in view of Pei et al. (U.S. Patent No. 6,812,624, cited in IDS submitted June 24, 2020).
Regarding claim 3, Rosenberg discloses that the bladder can be made from a thermoplastic polyurethane ([0030] of Rosenberg).  Rosenberg therefore suggests making the modified bladder system including each of the first layer and the second layer out of a thermoplastic polyurethane.  While Rosenberg does not specifically disclose making the first patch (i.e., the electrodes #28) out of thermoplastic urethane, Pei discloses electrodes for activating an electroactive material which are compliant and can conform to the changing shape of a polymer to which they are applied (27:28-35 of Pei).  According to Pei, the electrodes include metal traces #502 over a charge distribution layer #503 (27:52-58 of Pei).  Also according to Pei, the charge distribution layer can be made of a polyurethane (28:41-47 of Pei).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a structured electrode as taught by Pei in as an electrode in the modified method.  One of skill in the art would have been motivated to do so in order to provide an electrode which is compliant and can conform to the changing shape of the polymer to which it is applied as taught by Pei (27:28-35 of Pei).  The resulting electrode (i.e., patch) would include a charge distribution layer made of urethane.  While Pei does not specifically disclose that the polyurethane is a thermoplastic polyurethane, Rosenberg discloses forming the other components of the bladder assembly from thermoplastic urethane ([0030] of Rosenberg) using RF welding ([0031] of Rosenberg).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a thermoplastic polyurethane for the charge conductive layer of the electrode in the modified process to promote bonding of the electrode to the other layers of the bladder assembly during RF welding as taught by Rosenberg ([0030]-[0031] of Rosenberg).
Regarding claim 14, Rosenberg discloses that the bladder can be made from a thermoplastic polyurethane ([0030] of Rosenberg).  Rosenberg therefore suggests making the modified bladder system including each of the first layer, the second layer and the third layer out of a thermoplastic polyurethane.  As set forth above, Rosenberg and Pei suggest using an electrode comprising a charge conductive layer made of a thermoplastic polyurethane as upper electrode #28 (i.e., first patch) (see rejection of claim 3 above).  Similarly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an electrode comprising a charge conductive layer made of a thermoplastic polyurethane as lower electrode #30.  Moreover, one of skill in the art would have been motivated to do so to provide a compliant electrode as taught by Pei (27:28-35 of Pei) and to promote bonding of the electrode during RF welding as suggested by Rosenberg ([0030]-[0031] of Rosenberg).  
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Munster and Steier as applied to claims 1 and 9, respectively, above and further in view of Rudy (U.S. Patent No. 4,219,945, cited in IDS submitted June 24, 2020).
Regarding claims 6 and 15, Rosenberg discloses that the bonding comprises welding ([0031] of Rosenberg) but does not specifically disclose radio frequency (RF) welding.  Rosenberg, however, discloses using the welding techniques disclosed in Rudy to form the bladder chambers ([0031] of Rosenberg) and Rudy discloses using RF welding to form bladder chambers (3:42-47 of Rudy).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Munster, Steier and Rudy as applied to claim 15, above and further in view of Wilford et al. (U.S. Patent Application Publication No. 2011/0251536 A1).
Regarding claim 16, neither Rosenberg nor Rudy specifically disclose that the bonding comprises a two stage radio frequency (RF) welding.  Wilford, however, discloses forming fluid tight chambers between layers of polymeric material using RF welding in a single step or in multiple steps ([0009] of Wilford).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a multi-step RF welding including two-step RF welding to form the chambers in the modified process since Wilford establishes that such RF welding processes were known for forming fluid tight chambers between layers of polymeric material.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746